Citation Nr: 1818928	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-51 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from June 1959 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents while serving at Udorn Royal Thai Air Force Base (RTAFB).

2.  The Veteran has prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for prostate cancer, which he contends was caused by exposure to herbicides in Thailand


A. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  Importantly, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 3.307(a)(6)(iii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.  If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  See M21-1, Part IV.ii.1.H.5.b.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (including prostate cancer) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e). 

B. Analysis

The Veteran's service personnel records reflect service at Udorn RTAFB from May to August 1962.  The Veteran asserts that he served in various roles around and about the perimeter of the base, including performing guard duty and clearing areas for tents and helicopter landing zones.  The Veteran further claims that he worked near the perimeter repairing track vehicles (the Veteran's MOS was track vehicle repairman).  The Board finds the Veteran credible with respect to his claims of serving near the perimeter of the base.  As such, the Veteran is presumed exposed to herbicide agents.

The evidence also reflects a diagnosis of prostate cancer.  See December 2015 Radiation Oncology Treatment Summary (diagnosing high-risk prostate adenocarcinoma).  

Because the Veteran was exposed to herbicides at Udorn RTAFB and now has prostate cancer, service connection for prostate cancer is presumed.  The appeal is granted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for prostate cancer is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


